Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Center Bancorp, Inc.Union, New Jersey We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-3, of our report dated March 13, 2013, relating to the consolidated financial statements of Center Bancorp, Inc., appearing in the Corporations Annual Report on Form 10-K/A Amendment No. 2 for the year ended December 31, 2013. We also consent to the reference to us under the caption Experts in the Prospectus. /s/ ParenteBeard LLCParenteBeard
